Name: Council Regulation (EEC) No 2964/79 of 20 December 1979 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States as regards the introduction of short-term Community authorizations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/ 12 Official Journal of the European Communities 29 . 12. 79 COUNCIL REGULATION (EEC) No 2964/79 of 20 December 1979 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States as regards the introduction of short-term Community authorizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Having regard to the opinion of the Economic and Social Committee (2), Whereas the introduction of a common transport policy entails inter alia the establishment of common rules for the carriage of goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common transport market ; Whereas a system of Community authorizations has been introduced by Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (3 ), as last amended by Regulation (EEC) No 2963/79 (4) ; Whereas it would be expedient, for a trial period, to give the possibility to the Member States to issue short term Community authorizations, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 shall be amended as follows : 1 . The following Article shall be added : 'Article 3a 1 . By 1 January each year, Member States may apply to have a maximum of 10 % of their Community authorizations converted with effect from that date into short-term Community authori ­ zations valid for a period of 30 days. 2 . One Community authorization may be converted into 1 2 short-term Community authoriza ­ tions . 3 . Short-term Community authorizations shall conform to the model shown in Annex la. This Annex also sets out the conditions subject to which these authorizations may be used. 4. In exchange for an equivalent number of one year Community authorizations, the Commission shall issue short-term Community authorizations to the Member States for allocation to road haulage operators.' 2 . An Annex la, the text of which is annexed to this Regulation, shall be added. 3 . Article 4 ( 1 ) shall be replaced by the following : ' 1 . Transport operations effected under Commu ­ nity authorizations valid for one calendar year or short-term Community authorizations shall be entered on a record sheet, a model of which, together with the general provisions on use and the supply of information , is contained in Annex II .' Article 2 This Regulation shall enter into force on 30 December 1979 . It shall apply until 31 December 1982. The Council , acting on a proposal from the Commission, will decide before that date on the arrangements to be applied thereafter. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1979 . For the Council The President J. TUNNEY ( i ) OJ No C 289, 19 . 11 . 1979, p . 26 . (2) Opinion delivered on 24 and 25 October 1979 (not yet published in the Official Journal . (3) OJ No L 357, 29 . 12. 1976, p. 1 . (4) See page 11 of this Official Journal . 29 . 12. 79 , Official Journal of the European Communities No L 336/ 13 ANNEX ANNEX la (a) (Thick paper  format 15 x 21 cm) (First page of short-term Community authorization) (Text to be worded in the official language or languages of the Member State issuing the authorization ; translations in the other official languages of the Community to be given on pages (e) and (f)) COMMISSION OF THE EUROPEAN COMMUNITIES ( Impressed stamp of the Commission of the European Communities) State issuing the authorization / international distinguishing sign Competent authority or agency COMMUNITY AUTHORIZATION 1 No J 1 (to 12) V A L ID F O R A S H O R T P E R IO D for the carnage of goods by road for hire or reward between the Member States of the European Economic Community This authorization entitles (2 ) to carry goods by road for hire or reward, by means of a single vehicle or a coupled combination of vehicles , from any Member State of the European Economic Community by any route to any other Member State thereof, and to move such vehicle or combination unladen over any part of the terri ­ tory of the aforesaid Community . This authorization is valid for a period of 30 days from to Issued at , date (coloured strip) (coloured strip) 3 (') International distinguishing signs of Member States : Belgium ( B), Denmark (DK), Germany (D), France ( F), Ireland ( IRL), Italy ( I ), Luxembourg (L), Netherlands (NL), United Kingdom (GB). ( 2 ) Name , or registered business name , and full address of carrier . ( 3 ) Signature and stamp of the competent authority or agency issuing the authorization . No L 336/ 14 Official Journal of the European Communities 29 . 12. 79 (b) (Second page of short-term Community authorization) (Text to be worded in the official language or languages of the Member State issuing the authorization ; translations in the other official languages of the Community to be given on pages (c) and (d)) GENERAL PROVISIONS This authorization permits the international carriage of goods by road for hire or reward from any Member State of the European Economic Community by any route to any other Member State, but does not authorize the carrying out of any transport operation for hire or reward entirely within the territory of one Member State . It is not valid for transport operations between a Member State and a non-member State , nor is it valid on the territory of a non-member State for transport in transit through that non-member State . It is personal to the holder and non-transferable . It may be withdrawn by the competent authority of the Member State which issued it inter alia if in their opinion it is under-utilized . It may be used for only one vehicle at a time ('). It must be carried in the vehicle and must be accompanied by a book of record sheets for all interna ­ tional transport operations effected under it . The authorization and the book of record sheets for international transport operations must be produced together whenever required by an authorized inspecting officer . The holder is required to comply in the territory of each Member State with the laws , regulations and administrative provisions of that State , and in particular with those concerning transport and road traffic . This authorization must be returned to the competent issuing authority or agency within two days following its date of expriry . (') "Vehicle" shall be taken to mean a single vehicle or a coupled combination of vehicles .